The opinion of the court was delivered
by Lowrie, J.
— This is an action against a minor for money lent to him, and to meet the defence of infancy, it was offered to prove that the money was lent to him for the purpose of making repairs and removing encumbrances upon land devised to him by his father, and that.it was so used.
*55The court below rejected the evidence on the ground that the infant had no power to make such a contract, and we think they were right. The general rule is that, an infant can bind himself or his estate only for necessaries, and the plaintiff can escape from this rule only by showing a case which ought to be treated as an exception to it; which he has not done. Necessity has certainly demanded many exceptions to this rule, but here it demands none; for this minor had a guardian acting for him, and the law has provided the very mode in which the end might have been reached. Orphans’ Court Act, 1832, sec. 31.
If we were to apply in a general way, the rule that, in some special cases, requires an infant to. refund the consideration if he avoids the contract, we shall convert the exception into the rule, and place the rule among its exceptions. Here he would have to pay the debt in order to get leave to plead infancy.
The rule that sometimes binds an infant when the contract is beneficial to him, is of the same character. It is a means of testing the validity of certain necessary exceptions. It is not itself a general rule, but a means of limiting certain exceptional rules, and preventing them from injuring the minor. It is never applied to cases of money lent.
Judgment affirmed.